Citation Nr: 1112136	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  04-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. R.H.




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967, from May 1967 to April 1973, and from March 1974 to May 1984.  He died in April 2003.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2006, the appellant and R.H. testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In November 2006, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain additional evidence, including a VA medical opinion.  

In April 2008, the Board issued a decision in which it adjudicated the issue currently on appeal.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In May 2009, the Veterans Court granted a joint motion of the appellant and the Secretary of Veterans Affairs' (the Parties) vacated the April 2008 Board decision, and remanded the issue to the Board for compliance with the instructions in the joint motion.  

In September 2009, the Board issued a decision in which it adjudicated the issue currently on appeal.  The appellant appealed that decision to the Veterans Court.  In November 2010, the Veterans Court granted a joint motion of the Parties, vacated the September 2009 Board decision, and remanded the issue to the Board for compliance with the instructions in the joint motion.  

In February 2011, the Board received argument from the appellant's representative along with a page related to PCB occupational and environmental exposure, downloaded from a VA internet site.  The representative asked that the Board either grant the benefit sought or remand the matter to the RO for additional development.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the November 2010 joint motion, the Parties determined that VA had not fulfilled its duty to assist in this case for the following reasons:  

First, the Parties noted that a copy of a July 1979 service treatment record, a History and Physical Report, was such that, perhaps due to an improper copying procedure, whatever followed the letter "f" in the language "he has 2 or 3 f lymph nodes in the inguinal areas bilaterally" was obscured.  November 2010 joint motion at 2.  The Parties agreed that as the document appears to be a copy, and there has been no finding that the original document is unavailable, "the Board must contact the National Personnel Records Center or other appropriate entity to determine whether a complete, unobscured copy of the July 1979 History and Physical Report service medical record is available.  Id. at 3.  

Hence, remand is necessary so that VA can satisfy its duty to assist in this regard.  

Second, the Parties determined that the June 2007 VA examination is inadequate because the examiner failed to provide a rationale for his opinion.  Id.  The Parties quoted the examiner's opinion, as follows:  

There is nothing in the service medical record to indicate that this patient had a soft tissue mass while in the service nor is there any other indication that would link the liposarcoma to his period of time in the service. It is my opinion that this rapidly enlarging mass began sometime after he separated from the service.

The Parties determined that the examiner failed to provide a rationale for his conclusions and that "the examiner indicated that the service medical records contained no indication that Appellant's liposarcoma began in service [citation omitted] but there is a possibility that a complete copy of July 1979 History and Physical Record could reveal that Appellant had a soft tissue mass while in service.  Id. at 4.  

The Parties explained that "should it be determined that a better copy of the July 1979 History and Physical service medical report is available, that record should be made available to the examiner when a new examination is conducted. The examiner should also consider the private medical opinions of Dr. ["A.S."] dated April 2005 and October 2005."  Id.  

These actions must be completed on remand to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or other appropriate entity, and request that a complete unobscured copy, to include the original, of the Veteran's July 1979 History and Physical report service medical record be provided to VA (a review of the most recent Joint Motion may assist the NPRC in understanding the Court's requirements in this case).  Associate all obtained records with the claims file.  

If a complete unobscured copy of the Veteran's July 1979 History and Physical report service medical record is not obtained, document all efforts to obtain such record, obtain negative replies, and associate all replies and documentation with the claims file.  

2.  Then, after the above is completed and any obtainable document or documents are associated with the claims file, obtain a medical opinion with regard to the onset of the Veteran's liposarcoma.  The claims file must be provided to the examiner and the examiner must review the claims file.  

The examiner is asked to provide an opinion that addresses the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's liposarcoma had onset during his active service.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's liposarcoma was caused by his active service.  

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's liposarcoma manifested within one year of separation from active service, i.e. within one year of May 31, 1984.

The examiner must provide a complete rationale for all opinions rendered.  In addition to any other evidence that the examiner finds important, the examiner must specifically consider and comment on the private medical opinions of Dr. "A.S." (initials of the physician's name) dated April 2005 and October 2005,and on the original or best copy available of the July 1979 History and Physical Report service medical record.  

3.  After ensuring that all of the above development is completed and the medical opinion is adequate, readjudicate the issue on appeal with consideration of all evidence added to the claims file since the RO last reviewed the matter.  If the benefit sought is not granted in full, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

